Citation Nr: 0836670	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  07-00 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a popping sound in 
the ears.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-at-law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty in the US Army from March 
1982 to February 1984.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an October 2005 
rating decision of the VA Regional Office (RO) in Lincoln, 
Nebraska.  


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issues addressed in this 
decision.

2.  Upon leaving the service in 1984, the veteran was found 
to have "normal" hearing and no popping of the ears.

3.  While in service, the veteran was diagnosed as then 
suffering from Osgood-Schlatter's disease of both knees.

4.  The veteran has been diagnosed as having pain in both 
knees.

5.  A VA audiologist has not etiologically linked the 
veteran's current bilateral hearing loss with his military 
service or any incident therein.

6.  The veteran's popping of the ears has been classified as 
equalization of middle ear pressure or Eustachian tube 
dysfunction - both are not related to the veteran's military 
service. 




CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2007). 

2.  A left knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2007). 

3.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.385 (2007). 

4.  Popping of the ears was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The record reflects that the veteran received notification of 
the VCAA in a June 2005 letter from the RO.  A second letter 
was sent to him in December 2006.  These letters informed the 
appellant of what evidence was required to substantiate the 
claim for service connection, and of his, and VA's, 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the VA.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Mayfield III).  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim for 
service connection.

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records, including requesting any treatment records from the 
facilities the veteran had been treated, and those other 
records that the VA was made aware thereof.  Given the 
foregoing, the Board finds that the RO has substantially 
complied with the duty to procure the necessary medical and 
other records.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2006).  In this instance, the VA obtained 
examinations of the veteran's ears and knees in 2005.  The 
results of those examinations have been included in the 
claims folder for review.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant has proffered documents and statements 
in support of the appellant's claim.  It seems clear that the 
VA has given the appellant every opportunity to express his 
opinions with respect to the issues now before the Board and 
the VA has obtained all known documents that would 
substantiate the appellant's assertions.

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

Here the veteran was provided with a Dingess-type notice 
letter in December 2006.  This letter specifically discussed 
the tenets of Dingess.  Because this notice has been 
provided, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

In this case, because each of the content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing service connection claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

The veteran has submitted a claim for service connection 
benefits.  Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 
2002) and 38 C.F.R. § 3.303(b) (2007), service connection may 
be awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish. . . the existence 
of a disability [and] a connection between the veteran's 
service and the disability."  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2007). The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); 
and Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

A.  Disabilities of the Right and Left Knee

The veteran has come before the VA claiming that he now 
suffers from a disability of both the left and right knee.  
He attributes these conditions to his military service.  The 
service medical treatment records indicate that the veteran 
was diagnosed as suffering from Osgood-Schlatter's disease.  
More specifically, when he was being discharged from the 
service, said condition was found and noted in his records.  
The veteran believes that this condition, diagnosed many 
years ago in 1984, has produced a current disability of both 
knees.  As such, he has requested service connection for a 
bilateral knee disorder.  

Between 1984 to 2005, the veteran did not seek medical 
treatment for either knee.  Then, in 2005, he submitted a 
claim for benefits.  Following his claim, the veteran 
underwent an orthopedic examination in September 2005.  

Before the exam, the examiner reviewed the veteran's claims 
folder, his service medical records, and his VA records.  
Prior to the exam, the veteran complained of pain and 
stiffness in his knees.  He further told the examiner that he 
took medications for knee pain but he did not wear a knee 
brace.  He further denied catching, blocking, or other 
mechanical symptoms.  Finally, he admitted that he could not 
point to a specific spot on his knees where it hurt but just 
that it hurt.  

Upon examination, the knees showed slight restriction of 
motion but did not show instability.  He was able to walk 
normally and all other tests produced normal results.  The 
examiner then concluded that any disability of either knee 
from which the veteran was now suffering therefrom was not 
related to the veteran's military service or to the Osgood-
Schlatter's disease he was diagnosed with while in service.  
The doctor further opined:

	. . . The pain he is experiencing in 
his knee[s] is more likely just normal 
pain with age and unrelated to his 
patellar tendon insertion into the tibia.  
Therefore, it is my opinion that the 
patient's incidental finding of Osgood-
Schlatter['s] disease is not only 
unrelated to his current symptoms but 
also not caused by a result of his 
military service. 

Despite the assessment provided by the VA doctor, the veteran 
has continued to assert that the pain he experiences in his 
knees is somehow the result of his military service.  

The veteran has insinuated that the information provided by 
himself support his assertions.  This evidence is considered 
lay evidence, and it is certainly deemed credible.  38 C.F.R. 
§ 3.159(a)(2) (2007).  However, the veteran has not shown, 
nor has he claimed, that he is qualified, through education, 
training or experience, to offer medical diagnoses, 
statements, or opinions.  Therefore, his opinion, while 
offered in good faith, cannot be considered competent medical 
evidence and, as such, it is insufficient for purposes of 
establishing nexus, or causation.  38 C.F.R. § 3.159(a)(1) 
(2007); also, see Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Additionally, while the veteran is competent to report that 
on which he has personal knowledge, i.e., what comes to him 
through his senses, as a layperson, he does not have the 
medical expertise to provide an opinion regarding a medical 
diagnosis or etiology.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  He cannot state, with medical certainty, that he 
has a disability of the knees.  In the absence of evidence 
demonstrating that the veteran has the requisite training to 
proffer medical opinions, the contentions made by him are no 
more than unsubstantiated conjecture and are of no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).

Nevertheless, the evidence does suggest that the veteran now 
suffers from pain in both knees.  Because he has pain, the 
veteran and his representative have insinuated that service 
connection should be automatically granted.  The Board 
disagrees.  Unfortunately, pain is not, in and of itself, a 
disability for the purposes of service connection.  Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted), 
appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in 
the absence of proof of a present disability, there can be no 
valid claim for service connection as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability).  
In the present case, there is evidence that the veteran has 
painful knees.  However, no disability has yet been diagnosed 
by a competent individual with the expertise to identify an 
actual disability of the knees.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (veteran, as a layperson, is not 
competent to provide evidence of a diagnosis); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(sometimes a layperson will be competent to identify a 
disability when the condition is simple).  As such, the 
veteran's claim of entitlement to service connection for 
disabilities of the knees must be denied. The Board 
considered the applicability of the benefit-of-the-doubt 
rule; however, as a preponderance of the evidence is against 
the veteran's claim this rule does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2008); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  Thus, the Board is unable to 
identify a basis for granting service connection.  

B.  Bilateral Hearing Loss

The next issue on appeal involves whether service connection 
may be granted for bilateral hearing loss.  For hearing 
disabilities, the regulations provide that impaired hearing 
will be considered to be a disability for the purposes of 
applying the laws administered by VA "when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
threshold for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent."  38 C.F.R. § 3.385 (2007).

Even though disabling hearing loss may not be demonstrated at 
separation, a veteran may nevertheless establish service 
connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The 
threshold for normal hearing is from zero to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. (citing Current Medical Diagnosis & Treatment, Stephen A. 
Schroeder, et. al. eds., at 110-11 (1988)).

The veteran's service medical records are negative for any 
complaints involving hearing loss and there is no indication 
from the records that the veteran ever sought treatment for 
hearing loss of either ear.  The service medical records do 
contain the veteran's discharge physical showing audiological 
readings.  That examination is from February 1984.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
5
0
LEFT
10
15
20
15
5

In conjunction with the veteran's claim, the veteran 
underwent a VA audiometric examination in September 2005, 
which indicated the following puretone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
45
35
LEFT
30
30
40
40
40

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 98 percent in the left ear.  
The frequency average for the left ear was 37.5 dB and 35 dB 
for the right ear.

Upon completion of the audiological test, the VA audiology 
specialist opined that the veteran's hearing loss was not 
likely related to his military service.  

The veteran has responded to the audiologist's opinion by 
merely claiming that it is his belief that his hearing loss 
is related to service.  He has not proffered another 
audiological examination that links his hearing loss with his 
military service.  None of the other records submitted by the 
veteran or obtained from the VA Medical Center insinuates 
that a relationship exists between the veteran's current 
bilateral hearing loss and his military service or any 
incidents therein.  The Board would further point out that 
there are no medical records between the veteran's exit from 
active duty in 1984 to the present that would indicate or 
suggest that the veteran was experiencing a decrease in his 
hearing, and that such a decrease was due to his tour-of-duty 
in the Army.

Even assuming that the veteran did have some noise exposure 
during service, the veteran is not himself shown to have the 
requisite medical expertise to provide his own objective 
clinical opinion that hearing loss first demonstrated decades 
after service is directly attributable to noise exposure 
during service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
495 (1992).

In this regard, the Board notes that the veteran has also 
reported working in industrial environments after service 
that would be equally likely to have resulted in noise 
exposure, including work in construction.  From pure 
probability theory, the evidence on file tends to show that 
the veteran was exposed to many more years of potentially 
loud occupational noise exposure following service, than he 
actually did during his two years of military service.  
Attributing hearing loss first objectively documented 24 
years after service to incidents of military service is 
entirely speculative, and a preponderance of the evidence on 
file is against this claim.

Thus while it is true that the veteran now suffers from 
bilateral hearing loss, medical evidence etiologically 
linking this disability with the veteran's military service 
or a service-connected disability has not been presented.  
Moreover, there is no evidence showing that the current 
disability began while the veteran was in service.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.102 
(2007).  The veteran's claim for entitlement to service 
connection for bilateral hearing loss is thus denied.

C.  Popping Sound in Both Ears

The final issue on appeal involves a popping sound in both 
ears.  Per the audiological reports accomplished in 
conjunction with this claim, the veteran contends that his 
ears "pop" at least once a week.  He did not claim that he 
was suffering from tinnitus but instead, his ears just pop 
like they would when someone is in an airplane.  An examiner 
has reviewed the veteran's file and has determined that 
popping is not related to the veteran's military service.  
The popping sound has been equated to normal equalization of 
middle ear pressure and possibly Eustachian tube dysfunction.  

The service medical treatment records do not show complaints 
involving popping of the ears.  Post service medical records 
also do not indicate that the veteran ever sought treatment 
for popping of the ears.  Moreover, besides the veteran's 
written statements, none of the medical evidence suggests or 
insinuates that the veteran has complained of said popping or 
that an actual ratable disability has been diagnosed.  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in 
the absence of proof of a present disability, there can be no 
valid claim for service connection as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability).  
In the present case, there is evidence that the veteran may 
experience popping in his ears.  However, no ratable 
disability has yet been diagnosed by a competent individual 
with the expertise to identify an actual disability of the 
ears manifested by popping.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (veteran, as a layperson, is not 
competent to provide evidence of a diagnosis); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(sometimes a layperson will be competent to identify a 
disability when the condition is simple).  As such, the 
veteran's claim of entitlement to service connection must be 
denied. The Board considered the applicability of the 
benefit-of-the-doubt rule; however, as a preponderance of the 
evidence is against the veteran's claim this rule does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Thus, the 
Board is unable to identify a basis for granting service 
connection.  

Additionally, the veteran, along with his accredited 
representative, have suggested that his statements in and of 
themselves should be enough to support his assertions.  This 
evidence is considered lay evidence, and it is certainly 
deemed credible.  38 C.F.R. § 3.159(a)(2) (2007).  However, 
none of the individuals has shown, nor have they claimed, 
that they are qualified, through education, training or 
experience, to offer medical diagnoses, statements, or 
opinions.  Therefore, their opinions, while offered in good 
faith, cannot be considered competent medical evidence and, 
as such, they are insufficient for purposes of establishing 
nexus, or causation.  38 C.F.R. § 3.159(a)(1) (2007); also, 
see Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Additionally, while the veteran is competent to report that 
on which he has personal knowledge, i.e., what comes to him 
through his senses, as a layperson, he does not have the 
medical expertise to provide an opinion regarding a medical 
diagnosis or etiology.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  He cannot state, with medical certainty, that he 
has a disability of either ear manifested by popping or that 
such a condition is related to his military service.  In the 
absence of evidence demonstrating that the veteran has the 
requisite training to proffer medical opinions, the 
contentions made by him are no more than unsubstantiated 
conjecture and are of no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 
Vet. App. 211 (1993).  Hence, the Board is unable to identify 
a basis for granting service connection for a popping of the 
ears.  




ORDER

1.  Entitlement to service connection for bilateral hearing 
loss is denied.

2.  Entitlement to service connection for a popping of the 
ears is denied.

3.  Entitlement to service connection for a right knee 
disability is denied.

4.  Entitlement to service connection for a left knee 
disability is denied.  



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


